DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 18-20 recite, inter alia, “…the second outer electrode has
a fourth electrode portion that covers a portion of the second end surface, 
a fifth electrode portion that extends from the fourth electrode portion to cover a portion of the first major surface, and 
a sixth electrode portion that extends from the fourth electrode portion and the fifth electrode portion to cover a portion of the first lateral surface, 
each coil conductor has a line portion, and a land potion disposed in an end portion of the line portion, 
the land portions of the coil conductors that are adjacent to each other in the stacking direction are connected with each other by a via conductor, and 
as viewed in plan in the width direction, the land portion is located in an upper half region of the multilayer body located opposite to the first major surface”.  (Emphasis added).
Claims 7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if either claim 7, 18, 19 or 20 were rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 05/22/2020 and 12/03/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa, U.S. Patent Application Publication 2005/0018382, in view of Masamitsu et al., (hereinafter Masamitsu), Japanese Patent JP2002198229A.
Regarding Claim 1, Takazawa teaches, a multilayer coil component (Fig. 2) comprising: 
a multilayer body (20) formed by stacking a plurality of insulating layers (12) in a length direction, the multilayer body including a coil (L) built in the multilayer body; and 
a first outer electrode (21) and a second outer electrode (22) that are electrically connected to the coil, 
wherein the coil is formed by electrically connecting a plurality of coil conductors (5), the coil conductors being stacked in the length direction together with the insulating layers, 
wherein the multilayer body has 
a first end surface (left side, Fig. 2) and a second end surface (right side, Fig. 2) that face each other in the length direction, 
a first major surface (bottom side, Fig. 2) and a second major surface (top side, Fig. 2) that face each other in a height direction orthogonal to the length direction, and 
a first lateral surface (front side, Fig. 2) and a second lateral surface (rear side, Fig. 2) that face each other in a width direction orthogonal to the length direction and to the height direction, 
wherein the first major surface is a mounting surface, 
wherein a stacking direction of the multilayer body, and a direction of a coil axis (coil axis of coil L) of the coil are parallel to the first major surface, 
wherein the first outer electrode (21) has 
a first electrode portion (left vertical portion of 21, Fig. 4) that covers a portion of the first end surface, 
a second electrode portion (bottom horizontal portion of 21, Fig. 4) that extends from the first electrode portion to cover a portion of the first major surface, and 
a third electrode portion (the third electrode portion of 21, 22) that extends from the first electrode portion and the second electrode portion to cover a portion of the first lateral surface, and 
wherein as viewed in plan in the width direction, the third electrode portion is substantially concave toward a vertex where a first edge and a second edge meet, the first edge being an edge where the first electrode portion and the third electrode portion meet, and the second edge being an edge where the second electrode portion and the third electrode portion meet.  (Takazawa: Figs. 1-4, para. [0023], [0029], [0030], [0037]).
Takazawa does not explicitly teach, wherein as viewed in plan in the width direction, the third electrode portion is substantially concave toward a vertex where a first edge and a second edge meet, the first edge being an edge where the first electrode portion and the third electrode portion meet, and the second edge being an edge where the second electrode portion and the third electrode portion meet.
However, Masamitsu teaches (Fig. 1(c)), wherein as viewed in plan in the width direction, the third electrode portion (third electrode portion of 3) is substantially concave toward a vertex where a first edge and a second edge meet, the first edge being an edge where the first electrode portion (first electrode portion of 3) and the third electrode portion meet, and the second edge being an edge where the second electrode portion (second electrode portion of 3) and the third electrode portion meet. (Masamitsu: Figs. 1(a)-1(c), machine translation, para. [0009], [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the third electrode portion of Takazawa to include the concave triangle of Masamitsu, the motivation being that “the amount of the electrode paste 17 used can be reduced without reducing the strength. Since it can be reduced, waste of the external electrodes 3 and 4 of the chip component 1 can be eliminated.” [0020]).  (Masamitsu: Fig. 1(c), machine translation, para. [0020]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Takazawa in view of Masamitsu further teaches, wherein 
as viewed in plan in the width direction, the third electrode portion has an area of from about 20% to about 80% of an area of a triangle (Masamitsu: triangle of front face of third electrode portion, Fig. 1(c)), 
the triangle being a triangle formed by connecting the vertex, a first endpoint, and a second endpoint in the third electrode portion with each other by straight lines, 
the first endpoint being an endpoint lying on the first edge and different from the vertex, 
the second endpoint being an endpoint lying on the second edge and different from the vertex, the motivation being that “the amount of the electrode paste 17 used can be reduced without reducing the strength. Since it can be reduced, waste of the external electrodes 3 and 4 of the chip component 1 can be eliminated.” [0020]).  (Masamitsu: Fig. 1(c), machine translation, para. [0020]).
Regarding Claim 6, the combination of Takazawa in view of Masamitsu further teaches, wherein a number of the stacked coil conductors (Takazawa: 5) that define one turn of the coil is two.  (Takazawa: Figs. 1 and 2, para. [0023]).
Regarding Claim 14, the combination of Takazawa in view of Masamitsu further teaches, wherein a number of the stacked coil conductors (Takazawa: 5) that define one turn of the coil is two.  (Takazawa: Figs. 1 and 2, para. [0023]).

Claims 3, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claims 1, 2 and 3, respectfully, and further in view of Sato et al., (hereinafter Sato), U.S. Patent Application Publication 2014/0145816.
Regarding Claim 3 and similarly claim 8, the combination of Takazawa in view of Masamitsu is silent on the coil conductors having a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body.  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body.
However, Sato teaches (Fig. 1), wherein 
a region where the coil conductors (4, 5) are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension (Fig. 1) of the multilayer body (Sato teaches a region 2A is 0.1 mm, i.e. 100 um, and  region 2B (5 um) x 2 is 10 um, thus Sato teaches “a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body”). (Sato: Fig. 1, para. [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil conductors of the combination of Takazawa in view of Masamitsu to include the 85% to 95% of a length dimension of Sato, the motivation being that “a Q value of a laminated coil component can be increased” [0023]).  (Sato: Fig. 1, para. [0023]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, the combination of Takazawa in view of Masamitsu and further in view of Sato further teaches, wherein a number of the stacked coil conductors (Takazawa: 5) that define one turn of the coil is two.  (Takazawa: Figs. 1 and 2, para. [0023]).

Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claims 1, 2 and 4, respectfully, and further in view of Jo et al., (hereinafter Jo), U.S. Patent Application Publication 2019/0122808.
Regarding Claim 4 and similarly claim 9, the combination of Takazawa in view of Masamitsu is silent on the third electrode portion having a dimension on the second edge of from about 40 um to about 145 um.  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
as viewed in plan in the width direction, the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um.
However, Jo teaches (Fig. 2), wherein 
as viewed in plan in the width direction, the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um (“the second coil pattern may be adjusted within a range of 20 μm or more and 150 μm or less” [0037]). (Jo: Figs. 1-5, para. [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the third electrode portion of Takazawa in view of Masamitsu to include the range of 20 μm or more and 150 μm of Jo, the motivation being “a large additional area which may occupied by the first coil pattern 121b1 may be secured in the same sheet” [0055] to obtain similar dimensions of the third electrode portion).  (Jo: Figs. 1-5, para. [0055]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 16, the combination of Takazawa in view of Masamitsu and further in view of Jo further teaches, wherein a number of the stacked coil conductors (Takazawa: 5) that define one turn of the coil is two.  (Takazawa: Figs. 1 and 2, para. [0023]).

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claims 1, 2 and 5, respectfully, and further in view of Suzuki et al., (hereinafter Suzuki), Japanese Patent JP2002270428A.
Regarding Claim 5 and similarly claim 11, the combination of Takazawa in view of Masamitsu teaches as viewed in plan in the width direction, a number of the stacked coil conductors (Takazawa: 5) overlapping the third electrode portion (Takazawa: third electrode portion of 21, 22) is less than or equal to 10 (although the drawings may not be to scale, Fig. 4 of Takazawa teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”), and 
is silent on a number of the stacked coil conductors is greater than or equal to 50.  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
a number of the stacked coil conductors is greater than or equal to 50,...
However, Suzuki teaches (Fig. 2), wherein 
a number of the stacked coil conductors is “a predetermined number of sheets according to the number of turns of the coil 4” [0032] and “the number of turns of the coil 4 is large” [0044]), and 
as viewed in plan in the width direction, a number of the stacked coil conductors (4) overlapping the third electrode portion (12, 26, Fig. 9) is less than or equal to 10 (although the drawing may not be to scale, Fig. 9 teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”). (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0027], [0032], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of stacked coil conductors of Takazawa in view of Masamitsu to include the large number of turns of Suzuki, the motivation being to increase the inductance when “the number of turns of the coil 4 is large” [0055].  (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0055]).  Further, it would have been obvious to increase the number of stacked coil conductors to more than 50 using simple experimentation to increase inductance.  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 17, the combination of Takazawa in view of Masamitsu and further in view of Jo further teaches, wherein a number of the stacked coil conductors (Takazawa: 5) that define one turn of the coil is two.  (Takazawa: Figs. 1 and 2, para. [0023]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claim 3, and further in view of Sato, and still further in view of Jo.
Regarding Claim 10, the combination of Takazawa in view of Masamitsu is silent on the coil conductors having a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body and 
is silent on the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um.  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body, and 
as viewed in plan in the width direction, the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um.
However, Sato teaches (Fig. 1), wherein 
a region where the coil conductors (4, 5) are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension (Fig. 1) of the multilayer body (Sato teaches a region 2A is 0.1 mm, i.e. 100 um, and  region 2B (5 um) x 2 is 10 um, thus Sato teaches “a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body”). (Sato: Fig. 1, para. [0033]).
Further, Jo teaches (Fig. 2), wherein 
as viewed in plan in the width direction, the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um (“the second coil pattern may be adjusted within a range of 20 μm or more and 150 μm or less” [0037]). (Jo: Figs. 1-5, para. [0037]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil conductors of the combination of Takazawa in view of Masamitsu to include the 85% to 95% of a length dimension of Sato, the motivation being that “a Q value of a laminated coil component can be increased” [0023]).  (Sato: Fig. 1, para. [0023]).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the third electrode portion of the combination of Takazawa in view of Masamitsu and further in view of Sato to include the range of 20 μm or more and 150 μm of Jo, the motivation being “a large additional area which may occupied by the first coil pattern 121b1 may be secured in the same sheet” [0055] to obtain similar dimensions of the third electrode portion).  (Jo: Figs. 1-5, para. [0055]).  Therefore, the limitations of Claim 10 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claim 3, and further in view of Sato, and still further in view of Suzuki.
Regarding Claim 12, the combination of Takazawa in view of Masamitsu is silent on the coil conductors having a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body, and
the combination of Takazawa in view of Masamitsu teaches as viewed in plan in the width direction, a number of the stacked coil conductors (Takazawa: 5) overlapping the third electrode portion (Takazawa: third electrode portion of 21, 22) is less than or equal to 10 (although the drawings may not be to scale, Fig. 4 of Takazawa teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”).  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body, and 
a number of the stacked coil conductors is greater than or equal to 50.
However, Sato teaches (Fig. 1), wherein 
a region where the coil conductors (4, 5) are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension (Fig. 1) of the multilayer body (Sato teaches a region 2A is 0.1 mm, i.e. 100 um, and  region 2B (5 um) x 2 is 10 um, thus Sato teaches “a region where the coil conductors are disposed has a dimension in the stacking direction of from about 85% to about 95% of a length dimension of the multilayer body”). (Sato: Fig. 1, para. [0033]).
Further, Suzuki teaches (Fig. 2), wherein 
a number of the stacked coil conductors is “a predetermined number of sheets according to the number of turns of the coil 4” [0032] and “the number of turns of the coil 4 is large” [0044]), and 
as viewed in plan in the width direction, a number of the stacked coil conductors (4) overlapping the third electrode portion (12, 26, Fig. 9) is less than or equal to 10 (although the drawing may not be to scale, Fig. 9 teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”). (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0027], [0032], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil conductors of the combination of Takazawa in view of Masamitsu to include the 85% to 95% of a length dimension of Sato, the motivation being that “a Q value of a laminated coil component can be increased” [0023]).  (Sato: Fig. 1, para. [0023]).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of stacked coil conductors of the combination of Takazawa in view of Masamitsu and further in view of Sato to include the large number of turns of Suzuki, the motivation being to increase the inductance when “the number of turns of the coil 4 is large” [0055].  (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0055]).  Further, it would have been obvious to increase the number of stacked coil conductors to more than 50 using simple experimentation to increase inductance.  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Masamitsu, as applied to claim 4, and further in view of Jo, and still further in view of Suzuki.
Regarding Claim 13, the combination of Takazawa in view of Masamitsu is silent on the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um, and
the combination of Takazawa in view of Masamitsu teaches as viewed in plan in the width direction, a number of the stacked coil conductors (Takazawa: 5) overlapping the third electrode portion (Takazawa: third electrode portion of 21, 22) is less than or equal to 10 (although the drawings may not be to scale, Fig. 4 of Takazawa teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”).  (Takazawa: Figs. 1-4, para. [0023], [0029]).
The combination of Takazawa in view of Masamitsu does not explicitly teach, wherein 
the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um, and 
a number of the stacked coil conductors is greater than or equal to 50.
However, Jo teaches (Fig. 2), wherein 
as viewed in plan in the width direction, the third electrode portion has a dimension on the second edge of from about 40 um to about 145 um (“the second coil pattern may be adjusted within a range of 20 μm or more and 150 μm or less” [0037]). (Jo: Figs. 1-5, para. [0037]).
Further, Suzuki teaches (Fig. 2), wherein 
a number of the stacked coil conductors is “a predetermined number of sheets according to the number of turns of the coil 4” [0032] and “the number of turns of the coil 4 is large” [0044]), and 
as viewed in plan in the width direction, a number of the stacked coil conductors (4) overlapping the third electrode portion (12, 26, Fig. 9) is less than or equal to 10 (although the drawing may not be to scale, Fig. 9 teaches “a number of the stacked coil conductors overlapping the third electrode portion is less than or equal to 10”). (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0027], [0032], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the third electrode portion of Takazawa in view of Masamitsu to include the range of 20 μm or more and 150 μm of Jo, the motivation being “a large additional area which may occupied by the first coil pattern 121b1 may be secured in the same sheet” [0055] to obtain similar dimensions of the third electrode portion).  (Jo: Figs. 1-5, para. [0055]).
Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of stacked coil conductors of the combination of Takazawa in view of Masamitsu and further in view of Jo to include the large number of turns of Suzuki, the motivation being to increase the inductance when “the number of turns of the coil 4 is large” [0055].  (Suzuki: Figs. 7, 9, 16 and 24, machine translation, para. [0055]).  Further, it would have been obvious to increase the number of stacked coil conductors to more than 50 using simple experimentation to increase inductance.  Therefore, the limitations of Claim 13 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
7/14/2022
/TSZFUNG J CHAN/           Primary Examiner, Art Unit 2837